DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, it is not clear what is meant by the term “intersection region.” It is not clear what is being intersected and what is doing the intersecting. It is not clear what is meant by the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 1-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2009/0322988, “Kim”) in view of Tan et al. (US 2007/0070276, “Tan”) and further in view of Funato et al. (US 7,164,532, “Funato”).
Regarding claims 1 and 14, Kim teaches  display device comprising a display panel having a display substrate ([0071]), a birefringence layer having alternating and sequentially applied repeating regions (see Fig. 3B, layers 123c and 123b, [0033]), wherein the two regions having refractive indexes that are different from one another (e.g., [0050] – [0052]), and wherein the two regions interface with one another along a first direction that is parallel to other first interface directions (see, e.g., Fig. 3B, first interface directions parallel to one another, i.e., all directions forming 54o angle with substrate are parallel to one another; also see [0054], [0037] wherein the shape of the prism may be adjusted) and such that the first direction forms an acute angle with the surface of the display substrate (see Fig. 3B, interface between 123c and 123b forming 54 degree angle with underlying layer 123a, [0054]).	Kim fails to specifically teach the width of the prism section. In the same field of endeavor of liquid crystal display components ([0004]), Tan teaches that the widths of individual birefringent portions in a grating retarder or polarizer may be less than the wavelength of light that is incident upon it, and may be, for example, from 20 to 200 nm ([0137]). Tan teaches that, for a retardation layer having adjacent and sequentially applied birefringent components, it is known to apply the layers having a width of less than a wavelength of light (i.e., from 20 to 200 nm) in order to impart retardation functionality to the layers, so as to adjust the light going through the layer to make it satisfactory for use in a liquid crystal display panel (see, e.g., [0012] – [0015], [0137]). Tan additionally teaches that the shape of the grating pattern is not particularly limited and may be, for example, trapezoidal, blazed, saw-tooth or the like ([0257]). It therefore would have been obvious to have adjusted the widths of the 
    PNG
    media_image1.png
    317
    635
    media_image1.png
    Greyscale

Regarding claims 2 and 3, Kim additionally teaches that the first interfaces may be arranged in the same direction and parallel to one another (see, e.g., Fig. 3B, first interface directions parallel to one another, i.e., all directions forming 54o angle with substrate are parallel to one another; also see [0054], [0037] wherein the shape of the prism may be adjusted).
Regarding claim 4, Kim additionally teaches that the angle between the first interface and the underlying substrate direction may be 54o, and thus between 10 and 80o (see Fig. 3B, interface between 123c and 123b forming 54 degree angle with underlying layer 123a, [0054]).
Regarding claim 5, Kim additionally teaches that the first and second regions may have different refractive indices and the refractive index of one region may be greater than that of the other by greater than 0.5 ([0050], [0051], [0052]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 
Regarding claim 6, modified Kim additionally teaches that the width of the regions may be on the range of from 20 to 200 nm, thus reading on the claimed range (Tan, [0137]).
Regarding claim 7, Kim additionally teaches that the widths of the first and second regions may be the same (see, e.g., Fig. 3B; see also Tan at [0137]). 
Regarding claim 8, modified Kim additionally teaches that the widths of the layers may read on the ratio of claim 7 (Tan, [0137]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 9, modified Kim additionally teaches that one of the pattern layers may be made of air ([0062]; see also Tan at [0022]). In order to adjust the refractive index of one of the layers to 1, it would have been obvious to the ordinarily skilled artisan at the time of filing to have used air for one of the pattern layers (Tan, [0022]; Kim, [0062]). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tan in view of Funato as applied to claim 1, above, and further in view of McGrew (US 2007/0024975, “McGrew”).
Regarding claim 10, while Kim teaches the inclusion of a display device, Kim fails to teach the specific pixel arrangement of the device. In the same field of endeavor of birefringent grating structures (e.g., [0011], [0007]), McGrew teaches a pixel arrangement wherein the pixel regions are arranged such that they correspond to a microstructure area ([0011], [0009] – [0013]) so as to successfully diffract the light into a coherent multicolored image and control the polarization of the light coming out of the pixel area ([0009] – [0013], [0022]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have arranged the structure of the prism or wave plate sheet of modified Kim such 
Regarding claims 11 and 12, while Kim teaches the inclusion of a display device, Kim fails to teach the specific pixel arrangement of the device. In the same field of endeavor of birefringent grating structures (e.g., [0011], [0007]), McGrew teaches a pixel arrangement wherein the pixel regions are arranged such that they correspond to a microstructure area ([0011], [0009] – [0013]) so as to successfully diffract the light into a coherent multicolored image and control the polarization of the light coming out of the pixel area ([0009] – [0013], [0022]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have arranged the structure of the prism or wave plate sheet of modified Kim such that it corresponded to the pixel regions so as to control the polarization, as well as to successfully diffract the light into a coherent multicolored image and control the polarization of the light coming out of the pixel area ([0009] – [0013], [0022]). Modified Kim additionally teaches that the colors of the sub-pixel regions may be red, blue, or green (and thus would repeat and be the “same” in the plurality of pixel regions, see McGrew, [0011], [0022]). Additionally, the overlying trim retarders would be angled “away” from the perpendicular direction of the pixel regions (see, e.g., Kim, Fig. 3B, having angle between structured element and normal to substrate element). 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tan in view of Funato as applied to claim 1, above, and further in view of Jak et al. (US 2006/0256244, “Jak”).
Regarding claim 13, while Kim does not specifically teach to include a light valve, in the same field of endeavor of display devices ([0002]), Jak teaches a display device including a light valve in order to control the light coming out of the light source, including the polarization of light ([0028], [0030]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have used the light valve .

Response to Arguments
Applicant’s arguments filed 8/17/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-14 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782